Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-11 are allowed.  The invention as claimed is not obvious over the prior art, nor the closest prior art of Berman, Oda and Youngwerth.
Specifically, While Berman, Oda and Youngwerth teach many of the limitations individually, such as the additive manufacturing heat, the subtractive manufacturing head, the gripper, the workpiece holder, the robotic arm, etc., but the references do not teach “the additive manufacturing head and the workpiece gripper are configured to be detachably mounted on the robot arm” and “the additive manufacturing head is mounted on the robot arm and is disposed in the machining area during additive manufacturing for the workpiece while the subtractive manufacturing tool is held by the tool holder disposed in the machining area” and “the workpiece gripper is mounted on the robot arm during transportation of the workpiece between the machining area and the external area while the subtractive manufacturing tool is held by the tool holder disposed in the machining area” and “ the robot arm and the additive manufacturing head are disposed in the external area during subtractive manufacturing using the subtractive manufacturing tool held in the tool holder”.  This added limitation means that, the whole way the tools are organized is not how the prior art does it.  In this case, there would actually be a separate subtractive manufacturing tool and holder that can affect subtractive manufacturing while the robot art is gripping another tool (Applicant’s Remarks, p. 7).  Including the rest of the limitations, where the different elements are configured to be located during the different processes, and the many limitations of this one robot arm, it would not have been obvious to combine these limitations to achieve .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761